DETAILED ACTION
Claims 1-9 are allowed.
This office action is responsive to the amendment filed on 10/29/21.  As directed by the amendment: claims 1 and 4 have been amended; no claims have been cancelled; and claims 6-9 have been added.  Thus, claims 1-9 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a spot weldment joined by a nugget formed inside stacked sheet materials in which the nugget is formed by bringing a pair of electrodes into arranged pressure contact with the stacked sheet materials such that the nugget has a nugget diameter (D) satisfying D ≥ 4 ƴ(t: thickness of sheet material) and a nugget flattening level (D/H) of 3.5 to 8, the nugget flattening level (D/H) being a ratio of the nugget diameter (D) to a nugget thickness (H), the nugget thickness (H) being a maximum height of the nugget which is measured in a direction orthogonal to a measurement direction of the nugget diameter (D) in which both outer surface parts of sheet materials are free from protrusions due to bulging of molten metal as recited in Claim 1.
          The closest prior art references of record are Kamakura (JP 2003-164975) and Ida (JP  2010-131666).  The Office Action argues that Kamakura teaches a nugget that allegedly corresponds to the claimed nugget. Kamakura teaches a nugget expressed by d = kt, where d: desired nugget diameter (mm), t: steel plate thickness (mm), k: desired nugget diameter d or more represented by a coefficient arbitrarily selected in accordance with construction conditions between 3 and 6, and a residual molten thickness At is 0.05 mm or more. See para. [0009] and [0010]. With reference to Figures 1 and 3, Kamakura defines "residual molten thickness” as the shortest distance At from the surface of the steel sheet to the molten surface melted by spot welding. See para. [0007].  However, Kamakura does not teach the nugget having a nugget diameter (D) satisfying D>4\t (t: thickness of sheet material) and a 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761